DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-17 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
On pages 8-10, the Applicant argues the rejection of claim 1.
However, the presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
On page 10, the Applicant argues that rejection of claim 7.
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Claim 7 discloses, “if a target chroma leaf block does not include said one or more complete luma leaf blocks, and the target chroma leaf block is not completely included in one luma leaf block, encode or decode the target chroma leaf block independently of said one or more corresponding luma leaf blocks independently of said one or more corresponding luma leaf blocks.” 
Seregin discloses that chroma blocks may be partitioned in a manner such that at least one partitioned chroma block is not spatially aligned with a single partitioned luma block and the luma samples that are co-located with a particular chroma block may be within two or more different luma partitions [See Seregin, 0070]. If luma and chroma partitioning is performed independently, the luma and chroma blocks may not be aligned (e.g., the luma and chroma blocks may not correspond to the same set of pixels) [See Seregin, 0071]. For example, chroma partitioning can be such that the chroma blocks are larger or smaller than a corresponding luma partition [See Seregin, 0071]. In addition, chroma blocks may spatially overlap two or more luma blocks [See Seregin, 0071]. As explained above, if a partitioned chroma block is larger than a partitioned luma block, it can be the case than there is more than one luma block that spatially corresponds to a particular chroma block, and thus more than one set of luma information (e.g., syntax elements and the like) associated with the luma partitions corresponding to the size of the chroma partition [See Seregin, 0071].
The video encoder 22 may signal a syntax element (e.g., a flag) that indicates to video decoder to reuse any signaled or derived information for determining the coding mode(s) for the luma block as a predictor for the coding mode(s) of one or more corresponding chroma blocks [See Seregin, 0071]. For example, a flag may be coded for one or more chroma blocks to indicate whether the chroma blocks are coded with the same coding mode as a corresponding luma block [See Seregin, 0071]. If not, than video encoder 22 generates syntax elements indicating the coding mode for the chroma block independently, where video encoder 22 can take into account that the chroma mode is not equal to the luma mode [See Seregin, 0071]. That is, video encoder 22 and video decoder may be able to determine that the coding mode for the chroma block is not the same as the coding mode for the luma block, and therefore, the coding mode for the luma block can be excluded as a possibility for the chroma block [See Seregin, 0071]. In a further example, a separate context can be used to code the flag that indicates whether chroma component is coded using the same mode as the luma component [See Seregin, 0071].
According to some video block partitioning techniques, chroma blocks of video data are partitioned independently of luma blocks of video data, such that some chroma blocks may not be directly aligned with a single corresponding luma block [See Seregin, 0033]. As such, it becomes difficult to reuse syntax elements related to luma blocks for chroma blocks, as there may not be a one-to-one correspondence between luma blocks and chroma blocks [See Seregin, 0033]. This disclosure describes techniques for coding a chroma block of video data using information (e.g., syntax elements) corresponding to a luma block of video data in situations where luma and chroma blocks are partitioned independently [See Seregin, 0033].
Therefore, as can be seen above, Seregin discloses that the when the chroma blocks and the luma blocks are partitioned independently, the chroma block will be coded using syntax elements indicating the coding mode for the chroma block independently and not equal to the luma mode of the luma block [See Seregin, 0033, 0070, 0071].
On pages 10-11, the Applicant argues the rejection of claim 8.
However, the presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
On page 11, the Applicant argues the rejection of claim 17.
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Claim 17 discloses, “if no splitting is applied to one of the first node and the second node or if one of the first node and the second node uses a first splitting and another of the first node and the second node either uses a second splitting being same as or equivalent to the first splitting or uses no splitting, data dependency between one or more luma leaf blocks associated with the first node and one or more chroma leaf blocks associated with the second node is allowed, wherein the second node in the chroma partition tree is a corresponding node of the first node in the luma partition tree.” 
Seregin discloses techniques for coding video data that has been partitioned using an independent luma and chroma partition framework [See Seregin, 0006]. In some examples, this disclosure describes techniques for determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (e.g., when two or more luma blocks are co-located with a chroma block) [See Seregin, 0006]. In one example of the disclosure, a method of decoding video data comprises receiving a bitstream of encoded video data, the encoded video data representing partitioned luma blocks and partitioned chroma blocks, wherein the chroma blocks are partitioned independently of the luma blocks, determining a respective coding mode corresponding to the respective partitioned luma blocks, decoding the respective partitioned luma blocks according to the determined respective coding modes, decoding a first syntax element indicating that the respective coding modes associated with the respective partitioned luma blocks are to be used for decoding a first partitioned chroma block, wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determining a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decoding the first partitioned chroma block in accordance with the determined chroma coding mode [See Seregin, 0008].
Therefore, Seregin discloses that when the one or more luma blocks and the one or more chroma blocks are partitioned independently and are aligned with each other, the chroma coding mode for the partitioned chroma block is determined in relation (dependent on) the partitioned luma blocks [See Seregin, 0006 and 0008].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (Hereafter, “Seregin”) [US 2017/0272759 A1] in view of Zhang et al. (Herafter, “Zhang”) [US 2019/0246122 A1].
In regards to claim 1, Seregin discloses a method of video coding used by a video coding system ([0006] techniques for coding video data), the method comprising: receiving input data associated with a current block in a current picture, wherein the input data comprise pixel data to be encoded at an encoder side [Fig. 7] or compressed data at a decoder side [Fig. 8], and wherein the current block comprises a luma block and a chroma block ([0008] In one example of the disclosure, a method of decoding video data comprises receiving a bitstream of encoded video data, the encoded video data representing partitioned luma blocks and partitioned chroma blocks, wherein the chroma blocks are partitioned independently of the luma blocks, determining a respective coding mode corresponding to the respective partitioned luma blocks, decoding the respective partitioned luma blocks according to the determined respective coding modes, decoding a first syntax element indicating that the respective coding modes associated with the respective partitioned luma blocks are to be used for decoding a first partitioned chroma block, wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determining a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decoding the first partitioned chroma block in accordance with the determined chroma coding mode.); partitioning the luma block into one or more luma leaf blocks using a luma partition tree and partitioning the chroma block into one or more chroma leaf blocks using a chroma partition tree ([0047] the encoded video data representing partitioned luma blocks and partitioned chroma blocks); and wherein: if a target chroma leaf block does not include said one or more complete luma leaf blocks, and the target chroma leaf block is not completely included in one luma leaf block, ([0159] In one example of the disclosure, the chroma blocks are partitioned independently of the luma blocks such that at least one partitioned chroma block is not aligned with a single partitioned luma block.).
Zhang discloses a method of video coding used by a video coding system ([0002] This disclosure relates to video encoding and video decoding.), the method comprising: receiving input data associated with a current block in a current picture, wherein the input data comprise pixel data to be encoded at an encoder side or compressed data at a decoder side, and wherein the current block comprises a luma block and a chroma block ([0007] In one example, this disclosure describes a method of decoding video data, the method comprising receiving a block of video data, determining to decode the block of video data using palette coding based on whether color components of the block of video data were partitioned according to a decoupled tree partition, and decoding the block of video data based on the determination.); partitioning the luma block into one or more luma leaf blocks using a luma partition tree and partitioning the chroma block into one or more chroma leaf blocks using a chroma partition tree ([0062] In some examples, a QTBT partitioning structure may have a decoupled tree structure. For example, a QTBT block structure may have the feature that luma and chroma blocks may have separate QTBT structures (e.g., the partitioning of luma blocks and chroma blocks are decoupled and partitioning is performed independently). In some examples, for P and B slices, the luma and chroma CTUs in one CTU share the same QTBT structure. For I slices, the luma CTU may be partitioned into CUs by a QTBT structure, and chroma CTUs may be partitioned into chroma CUs using another, different QTBT structure. This means that a CU in an I slice may include a coding block of luma component or coding blocks of two chroma component, and a CU in P and B slices may include coding blocks of all three color components.); and wherein: if a target chroma leaf block does not include said one or more complete luma leaf blocks, and the target chroma leaf block is not completely included in one luma leaf block ([0136] In one example of the disclosure, when the partition trees are decoupled for different color components (e.g., different partition structures for luma and chroma components), video encoder 200 and video decoder 300 may be configured to perform palette coding differently from the case when different color components share the same partitioning tree. Decoupled partition trees may result in luma blocks being differently sized than corresponding chroma blocks. As such, luma blocks and chroma blocks may be unaligned (e.g., may overlap).), a coding tool using data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is disallowed ([0006] In some examples, this disclosure describes techniques for determining whether or not a palette coding mode is enabled or disabled for blocks of video data that are partitioned using decoupled tree structures. In a decoupled tree structure, such as some quad-tree binary-tree partitioning structures of multi-type tree structures, luma and chroma blocks of video data may be partitioned independently. That is, luma blocks and chroma blocks in a picture do not need to be partitioned such that luma and chroma block boundaries are aligned. In addition, some example decoupled tree structures of this disclosure allow for one or more types of non-square blocks. [0138] In another example of the disclosure, video encoder 200 and video decoder 300 are configured to not use palette coding (e.g., palette coding is not allowed) in a picture or slice or CTU where partition trees are decoupled for different color components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with the determination of the enablement or disablement of the coding mode based on the alignment of the luma and chroma blocks when they are partitioned independently as taught by Zhang in order to improve the efficiency of the coding of all the color components of the coding units by the video encoder (improve decoding efficiency in the video decoder) [See Zhang].

In regards to claim 2, the limitations of claim 1 have been addressed. Seregin discloses wherein the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed when the target chroma leaf block includes said one or more complete luma leaf blocks ([0047] wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determine a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decode the first partitioned chroma block in accordance with the determined chroma coding mode).

In regards to claim 5, the limitations of claim 1 have been addressed. Seregin discloses wherein when the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed, the target chroma leaf block is encoded or decoded using information associated with one or more corresponding luma leaf blocks ([0008] wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determining a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decoding the first partitioned chroma block in accordance with the determined chroma coding mode).

In regards to claim 7, Seregin discloses an apparatus of video encoding and decoding used by a video encoding system and video decoding system ([0006] techniques for coding video data) respectively, the apparatus comprising one or more electronic circuits or processors arrange to: receive input data associated with a current block in a current picture, wherein the input data associated with the current block comprise a luma component and a chroma component and the current block comprises a luma block and a chroma block ([0008] In one example of the disclosure, a method of decoding video data comprises receiving a bitstream of encoded video data, the encoded video data representing partitioned luma blocks and partitioned chroma blocks, wherein the chroma blocks are partitioned independently of the luma blocks, determining a respective coding mode corresponding to the respective partitioned luma blocks, decoding the respective partitioned luma blocks according to the determined respective coding modes, decoding a first syntax element indicating that the respective coding modes associated with the respective partitioned luma blocks are to be used for decoding a first partitioned chroma block, wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determining a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decoding the first partitioned chroma block in accordance with the determined chroma coding mode.); partition the luma block into one or more luma leaf blocks using a luma partition tree and partitioning the chroma block into one or more chroma leaf blocks using a chroma partition tree ([0047] the encoded video data representing partitioned luma blocks and partitioned chroma blocks); and wherein: if a target chroma leaf block does not include said one or more complete luma leaf blocks, and the target chroma leaf block is not completely included in one luma leaf block, encode or decode the target chroma leaf block independently of said one or more corresponding luma leaf blocks independently of said one or more corresponding luma leaf blocks ([0047] video encoder 22 may be configured to generate a syntax element that indicates whether or not a chroma block is to reuse coding mode information from two or more luma blocks based the function of the respective coding modes of the two or more partitioned luma blocks [0159] In one example of the disclosure, the chroma blocks are partitioned independently of the luma blocks such that at least one partitioned chroma block is not aligned with a single partitioned luma block.).

In regards to claim 8, Seregin discloses a method of video coding used by a video coding system ([0006] techniques for coding video data), the method comprising: receiving input data associated with a current block in a current picture, wherein the input data comprise pixel data to be encoded at an encoder side or compressed data at a decoder side, and wherein the current block comprises a luma block and a chroma block ([0008] In one example of the disclosure, a method of decoding video data comprises receiving a bitstream of encoded video data, the encoded video data representing partitioned luma blocks and partitioned chroma blocks, wherein the chroma blocks are partitioned independently of the luma blocks, determining a respective coding mode corresponding to the respective partitioned luma blocks, decoding the respective partitioned luma blocks according to the determined respective coding modes, decoding a first syntax element indicating that the respective coding modes associated with the respective partitioned luma blocks are to be used for decoding a first partitioned chroma block, wherein the first partitioned chroma block is aligned with two or more partitioned luma blocks, determining a chroma coding mode for the first partitioned chroma block according to a function of the respective coding modes of the two or more partitioned luma blocks, and decoding the first partitioned chroma block in accordance with the determined chroma coding mode.); partitioning the luma block into one or more luma leaf blocks using a luma partition tree; partitioning the chroma block into one or more chroma leaf blocks using a chroma partition tree ([0047] the encoded video data representing partitioned luma blocks and partitioned chroma blocks); and wherein, for a first node in the luma partition tree and a second node in the chroma partition tree: if no splitting is applied to one of the first node and the second node or if one of the first node and the second node uses a first splitting and another of the first node and the second node either uses a second splitting being same as or equivalent to the first splitting or uses no splitting, dependency between one or more luma leaf blocks associated with the first node and one or more chroma leaf blocks associated with the second node is allowed, wherein the second node in the chroma partition tree is a corresponding node of the first node in the luma partition tree ([0059] In some example video codec frameworks, such as the quadtree partitioning framework of HEVC, partitioning of video data into blocks for the color components (e.g., luma blocks and chroma blocks) is performed jointly. That is, in some examples, luma blocks and chroma blocks are partitioned in the same manner such that no more than one luma block corresponds to a chroma block in a particular location within a picture. In one example, a partition of a block of video data may be further divided into sub-blocks. Information (e.g., sample values and syntax elements indicating how the video block is to be coded) relating to the video block or partition of the video block is stored at the sub-block level. [0062] As mentioned above, the information stored at the sub-block level can be any information that is used to perform coding processes on the partition. Such information may be signaled syntax information or derived supplemental information. One example of derived supplemental information may be information used to code chroma blocks that is derived from information related to coding luma blocks. One example of derived supplemental information for use in HEVC is direct mode information, where luma intra prediction information (e.g., intra prediction direction) is used for chroma prediction without signaling the intra prediction direction itself for chroma blocks. Other examples of the information may be mode decision, such as intra prediction or inter prediction, intra prediction direction, motion information, and the like.).
Zhang discloses a method of video coding used by a video coding system ([0002] This disclosure relates to video encoding and video decoding.), the method comprising: receiving input data associated with a current block in a current picture, wherein the input data comprise pixel data to be encoded at an encoder side or compressed data at a decoder side, and wherein the current block comprises a luma block and a chroma block ([0007] In one example, this disclosure describes a method of decoding video data, the method comprising receiving a block of video data, determining to decode the block of video data using palette coding based on whether color components of the block of video data were partitioned according to a decoupled tree partition, and decoding the block of video data based on the determination.); partitioning the luma block into one or more luma leaf blocks using a luma partition tree; partitioning the chroma block into one or more chroma leaf blocks using a chroma partition tree ([0062] In some examples, a QTBT partitioning structure may have a decoupled tree structure. For example, a QTBT block structure may have the feature that luma and chroma blocks may have separate QTBT structures (e.g., the partitioning of luma blocks and chroma blocks are decoupled and partitioning is performed independently). In some examples, for P and B slices, the luma and chroma CTUs in one CTU share the same QTBT structure. For I slices, the luma CTU may be partitioned into CUs by a QTBT structure, and chroma CTUs may be partitioned into chroma CUs using another, different QTBT structure. This means that a CU in an I slice may include a coding block of luma component or coding blocks of two chroma component, and a CU in P and B slices may include coding blocks of all three color components.); and wherein, for a first node in the luma partition tree and a second node in the chroma partition tree: if no splitting is applied to one of the first node and the second node or if one of the first node and the second node uses a first splitting and another of the first node and the second node either uses a second splitting being same as or equivalent to the first splitting or uses no splitting, a coding tool using data dependency between one or more luma leaf blocks associated with the first node and one or more chroma leaf blocks associated with the second node is allowed, wherein the second node in the chroma partition tree is a corresponding node of the first node in the luma partition tree ([0006] In some examples, this disclosure describes techniques for determining whether or not a palette coding mode is enabled or disabled for blocks of video data that are partitioned using decoupled tree structures. In a decoupled tree structure, such as some quad-tree binary-tree partitioning structures of multi-type tree structures, luma and chroma blocks of video data may be partitioned independently. That is, luma blocks and chroma blocks in a picture do not need to be partitioned such that luma and chroma block boundaries are aligned. In addition, some example decoupled tree structures of this disclosure allow for one or more types of non-square blocks. [0137] In one example of the disclosure, video encoder 200 may generate and signal a flag in a syntax structure to indicate whether palette mode is enabled when the partition trees are decoupled. Video decoder 300 may perform or not perform palette coding for certain luma and/or chroma blocks based on the value of the flag. Example syntax structures may include a sequence parameter set (SPS), a video parameter set (VPS), a picture parameter set (PPS), and/or a slice header.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with the determination of the enablement or disablement of the coding mode based on the alignment of the luma and chroma blocks when they are partitioned independently as taught by Zhang in order to improve the efficiency of the coding of all the color components of the coding units by the video encoder (improve decoding efficiency in the video decoder) [See Zhang].

In regards to claim 9, the limitations of claim 8 have been addressed. Seregin discloses wherein if different splittings are applied to the first node and the second node, the data dependency between said one or more luma leaf blocks associated with the first node and said one or more chroma leaf blocks associated with the second node is disallowed ([0070] In one example of QTBT partitioning, luma and chroma partitioning may be performed independently of each other for I-slices, contrary, for example, to HEVC, where the quadtree partitioning is performed jointly for luma and chroma blocks. That is, in some examples being studied, luma blocks and chroma blocks may be partitioned separately such that luma blocks and chroma blocks do not directly overlap. As such, in some examples of QTBT partitioning, chroma blocks may be partitioned in a manner such that at least one partitioned chroma block is not spatially aligned with a single partitioned luma block. That is, the luma samples that are co-located with a particular chroma block may be within two or more different luma partitions.).

In regards to claim 10, the limitations of claim 8 have been addressed. Seregin discloses wherein a flag is signalled or inferred at a designated level corresponding to the first node in the luma partition tree or the second node in the chroma partition tree, wherein the flag indicates the data dependency between said one or more luma leaf blocks associated with the first node and said one or more chroma leaf blocks associated with the second node is allowed or not ([0074] For example, a flag may be coded for one or more chroma blocks to indicate whether the chroma blocks are coded with the same coding mode as a corresponding luma block. If not, than video encoder 22 generates syntax elements indicating the coding mode for the chroma block independently, where video encoder 22 can take into account that the chroma mode is not equal to the luma mode. That is, video encoder 22 and video decoder may be able to determine that the coding mode for the chroma block is not the same as the coding mode for the luma block, and therefore, the coding mode for the luma block can be excluded as a possibility for the chroma block. In a further example, a separate context can be used to code the flag that indicates whether chroma component is coded using the same mode as the luma component.).

In regards to claim 11, the limitations of claim 10 have been addressed. Seregin discloses wherein the designated level corresponds to a CTU (Coding Tree Unit) level or a block level ([0059] Information (e.g., sample values and syntax elements indicating how the video block is to be coded) relating to the video block or partition of the video block is stored at the sub-block level. Or, more generally, information relating to video blocks or partitions of the video block may be stored with relation to one or more representative locations (e.g., corresponding to any sample(s) or sub-samples(s)) of a block of video data. For example, if a partition is 16x16 pixels, and each sub-block in the partition is 4x4 pixels, then there are 16 sub-blocks in the partition. Information is stored at sub-block granularity, 4x4 in this example, and all 16 sub-blocks may have the same information.).
In regards to claim 12, the limitations of claim 11 have been addressed. Seregin discloses wherein the block level is inferred ([0059] Information (e.g., sample values and syntax elements indicating how the video block is to be coded) relating to the video block or partition of the video block is stored at the sub-block level. Or, more generally, information relating to video blocks or partitions of the video block may be stored with relation to one or more representative locations (e.g., corresponding to any sample(s) or sub-samples(s)) of a block of video data. For example, if a partition is 16x16 pixels, and each sub-block in the partition is 4x4 pixels, then there are 16 sub-blocks in the partition. Information is stored at sub-block granularity, 4x4 in this example, and all 16 sub-blocks may have the same information.).

In regards to claim 13, the limitations of claim 11 have been addressed. Seregin discloses wherein the block level is defined as a maximum transform size or a pre-defined value ([0088] In other examples, video encoder 22 may be configured to signal a syntax element that indicates to video decoder 30 what function to use to determine how to reuse luma coding mode information. Such a syntax element may be signaled at any level, e.g., a sequence level, a picture level, a slice level, a tile level, a CTB level, etc.).

In regards to claim 14, the limitations of claim 13 have been addressed. Seregin discloses wherein the pre-defined value is signalled at a sequence level, picture level, slice level, tile group level or tile level ([0088] In other examples, video encoder 22 may be configured to signal a syntax element that indicates to video decoder 30 what function to use to determine how to reuse luma coding mode information. Such a syntax element may be signaled at any level, e.g., a sequence level, a picture level, a slice level, a tile level, a CTB level, etc.).

In regards to claim 15, the limitations of claim 8 have been addressed. Seregin discloses wherein when the data dependency between said one or more luma leaf blocks associated with the first node and said one or more chroma leaf blocks associated with the second node is allowed, said one or more chroma leaf blocks associated with the second node are encoded or decoded using information from said one or more luma leaf blocks associated with the first node ([0059] In some example video codec frameworks, such as the quadtree partitioning framework of HEVC, partitioning of video data into blocks for the color components (e.g., luma blocks and chroma blocks) is performed jointly. That is, in some examples, luma blocks and chroma blocks are partitioned in the same manner such that no more than one luma block corresponds to a chroma block in a particular location within a picture. In one example, a partition of a block of video data may be further divided into sub-blocks. Information (e.g., sample values and syntax elements indicating how the video block is to be coded) relating to the video block or partition of the video block is stored at the sub-block level. [0062] As mentioned above, the information stored at the sub-block level can be any information that is used to perform coding processes on the partition. Such information may be signaled syntax information or derived supplemental information. One example of derived supplemental information may be information used to code chroma blocks that is derived from information related to coding luma blocks. One example of derived supplemental information for use in HEVC is direct mode information, where luma intra prediction information (e.g., intra prediction direction) is used for chroma prediction without signaling the intra prediction direction itself for chroma blocks. Other examples of the information may be mode decision, such as intra prediction or inter prediction, intra prediction direction, motion information, and the like.).

Claim 17 lists all the same elements of claim 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Zhang in further view of Mallat et al. (Hereafter, “Mallat”) [US 2010/0220783 A1].
In regards to claim 3, the limitations of claim 2 have been addressed. Seregin fails to explicitly disclose wherein after the target chroma leaf block and said one or more complete luma leaf blocks are processed, buffered samples for processing the target chroma leaf block and said one or more complete luma leaf blocks are discarded.
Mallat discloses wherein after the target chroma leaf block and said one or more complete luma leaf blocks are processed, buffered samples for processing the target chroma leaf block and said one or more complete luma leaf blocks are discarded ([0110] In another embodiment, the video processor 6 does not require the luma and chroma information at the same processing stage, i.e. not within the same context. Again, this makes it possible to store the chroma channels in the compressed line buffer on less lines than, e.g., the luma channel, to load the chroma information later into the compressed line buffer, and to discard this information earlier than the luma information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with the known teachings of discarding information from the buffer when it is no longer needed as taught by Mallat in order to improve real-time video processing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Zhang in further view of Xu et al. (Hereafter, “Xu”) [US 2012/0140830 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Seregin fails to explicitly disclose wherein the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed when the target chroma leaf block is completely included in one luma leaf block.
Xu discloses wherein the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed when the target chroma leaf block is completely included in one luma leaf block ([0058] In accordance with a first exemplary method, also interchangeably referred to herein as Method 1, the chroma partition type is determined by luma partition type. However, unlike the second prior art approach, the chroma partition type is aligned with the luma partition type for a predefined set of partition types. For example, if the luma partition type is 8x8, then the chroma partition type for the 4:2:0 format will be 4x4 instead of 8x8 chroma as is done in the second prior art approach. This is because the size of chroma is 1/2 of luma. With regard to the transform, for each chroma partition type, we select the largest-size available transform that matches the partition type from a predefined transform set. If the largest-size available transform is smaller than the partition type, then we can apply a Hadamard transform on the DC coefficients which we generally call a cascaded transform. We do not put any constraint on the luma and chroma intra prediction modes inside the partition type. The luma and chroma intra prediction modes can be the same or different. As for the signaling, we only signal the luma partition type, but not the chroma partition type, since the chroma partition type is decided based on the luma partition type. The luma partition type can be absolutely coded or differentially coded from the neighboring block.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with teachings of Xu in order to improve intra chroma encoding and decoding [See Xu].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Zhang in further view of CHOI et al. (Hereafter, “Choi”) [US 2021/0344929 A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Seregin fails to explicitly disclose wherein when the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed, the target chroma leaf block is encoded or decoded using LM chroma mode.
Choi discloses wherein when the data dependency between the target chroma leaf block and said one or more corresponding luma leaf blocks is allowed, the target chroma leaf block is encoded or decoded using LM chroma mode ([0378] FIG. 25 illustrates a LM chroma reference area 2510 of the LM chroma mode which is for inducing a luma-chroma linear model. In FIG. 25, the LM chroma reference area 2510 is set in left, upper, and upper-left directions from a current block 2500. A width of the LM chroma reference area 2510 is determined according to a LM chroma reference area offset. A reference area offset may be determined by a size of the current block 2500 or encoding information obtained from a bitstream. [0379] When inducing the luma-chroma linear model, a luma-chroma pair is determined according to sample values of a luma sample and a chroma sample at a same location in the LM chroma reference area. Then, a correlation between the luma sample and the chroma sample is determined from a plurality of luma-chroma pairs determined in the reference area. Alternatively, only luma samples and chroma samples at particular locations in the LM chroma reference area may be used to determine a luma-chroma pair. [0380] According to an embodiment, luma samples of the LM chroma reference area may be divided into a plurality of groups, according to sample values. Then, a luma-chroma pair may be determined, according to an average value of luma samples in each group and an average value of chroma samples corresponding to the luma samples. Then, a correlation between a luma sample and a chroma sample is determined according to a plurality of luma-chroma pairs determined from the plurality of groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with the use of LM chroma mode for the application to a current chroma block as taught by Choi. The motivation behind this modification would have been to efficiently encode and decode a video according to an intra prediction method [See Choi].
In regards to claim 16, the limitations of claim 15 have been addressed. Seregin fails to explicitly disclose wherein said one or more chroma leaf blocks associated with the second node are encoded or decoded using LM chroma mode.
Choi discloses wherein said one or more chroma leaf blocks associated with the second node are encoded or decoded using LM chroma mode ([0378] FIG. 25 illustrates a LM chroma reference area 2510 of the LM chroma mode which is for inducing a luma-chroma linear model. In FIG. 25, the LM chroma reference area 2510 is set in left, upper, and upper-left directions from a current block 2500. A width of the LM chroma reference area 2510 is determined according to a LM chroma reference area offset. A reference area offset may be determined by a size of the current block 2500 or encoding information obtained from a bitstream. [0379] When inducing the luma-chroma linear model, a luma-chroma pair is determined according to sample values of a luma sample and a chroma sample at a same location in the LM chroma reference area. Then, a correlation between the luma sample and the chroma sample is determined from a plurality of luma-chroma pairs determined in the reference area. Alternatively, only luma samples and chroma samples at particular locations in the LM chroma reference area may be used to determine a luma-chroma pair. [0380] According to an embodiment, luma samples of the LM chroma reference area may be divided into a plurality of groups, according to sample values. Then, a luma-chroma pair may be determined, according to an average value of luma samples in each group and an average value of chroma samples corresponding to the luma samples. Then, a correlation between a luma sample and a chroma sample is determined according to a plurality of luma-chroma pairs determined from the plurality of groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with the use of LM chroma mode for the application to a current chroma block as taught by Choi. The motivation behind this modification would have been to efficiently encode and decode a video according to an intra prediction method [See Choi].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482